                                                                                 FII-ED
                     IN THE T]NITED STATES DISTRICT COURT                             MAY   28 t0ll4..
                    FOR THE NORTIMRN DISTRICT OF ILLINOIS
                                 EASTERN DTVISION                                ILtgMAS_c. BRUTON'
                                                                              CLERK, U.S. DISTRICi
                                                                                               C6[Nr
LANCE DOLPH SCOTT,                              )               CASE NUMBER
                                                )               l:21-cv- 01383
        Plaintiff, S elf-RePresented,           )       ruRY TRIAL DEMANDED
                                                )
             -vs-                                )
                              )                      Harry D. Leinerweber, District Judge
LUKE AI{DREW CASSON, ET. AL., )                       Suni R. Hariani, Magistrate Judge
                                                 )
         Defendants.                             )

    PLAINTIFtr''S MOTION FOR JUDGMENT BY DEFAULT AGAINST
    DEFENDAI\TS LUKE AIIDREW CASSON, AI\DREOU & CASSON,.-
ELIZABETH A. GRANOFF AIYD LAW OFFICE OF ELIZABETH A. GRAIYOFF
                   PURSUANT To FRCP RWE ssft)(1)

                                        INTRODUCTION


   COMES NOW United States Federal Govemment citrzen, LANCE DOLPH SCOTT,

plaintiff, self-represented, reserving all of my rights, and waiving none, ever, and submits

my motion for judgment by default against defendants Luke Andrew Casson, Andreou            &

Casson, Elizabeth     A. Granofl Law Offrce of Elizabeth A. Granoff      pursuant to frcp nrle


55(bxl) seeking of this Court, by the Clerk, to enter Default Judgment against defendants

Luke Andrew Casson, Andreou             &   Casson, Elizabeth   A. Granoff and Law Office of

Elizabeth   A. Granoff for their failure to Appear      after being served with Summons and

Complaint pursuant to frcp rule 55(a)(1).

                            PROCEDURAL BACKGROUND


    On or about the l7e day of March,2\zl,pursuant to Rule a(cXlX2) of the Federal

Rules   of Civil    Procedure, via the U.S. Postal Service,Icertifredmailedacopyofmy
                                   Respectfirlly submitted


                                   By
                                              :Lance   -   Dolph :Scott
                                             Plaintiff, Self-Represented




:Lance - Dolph :Scott
In care of 708 Sugar Creek Drive
Township of Joliet/Will County
Republic of Illinois [60433]
(81s) 768-7828



                                     4.
                    IN THE T]NITED STATES DISTRICT COURT
                  F'OR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DWISION

LAIICE DOLPH        SCOTT,                  )               CASE NUMBER
                                            )               lzZl-cv- 01383
         Plaintifl Self-Represented,        )        JURY TRIAL DEMANDED
                                            )
              -vs-                          )
                                         )       Harry D. Leinerweber, District Judge
LUKE ANDREW CASSON, ET.             AL., )        Suni R. Hariani, Magistrate Judge
                                            )
          Defendants.                       )

    PLAINTIF'F LAI\CE DOLPH SCOTT'S DELARATION FOR DET'AULT
                JUDGMENT PURSUANT TO FRCP RULE 55ftX1)

  I, Lance Dolph Scott, plaintiffself-represented declare if called upon could competently

testifr to the following claims from my own personal knowledge.

I am the plaintifl self-represented in the above caption cause and the moving party for

this default judgment against defendants Luke Andrew        Casson, Andreou   &   Casson,

ElizabethA. Granoff, and Law Offices of Elizabeth A. Granoffin reference to Counts IV

to VII of the verified complaint.

   I am making this declaration to set forth the amount   due per Count of the verified

complaint directed against defendants Luke Andrew Casson, Andreou & Casson,

ElizabethA. Granoff, and the Law Offices of Elizabeth Granoff

Count II Title 42 U.S.C. Section 1985(3) Conspiracy To Interfere With Rights
Defendant Luke Andrew Casson, Andreou & Casson, Elizabeth . GranoffLaw Office             of
Elizabeth A. Granoff
$25,000.00 Compensatory damages
$5,000.00 Discretionary damages
$5,000.00 General damages
$5,000.00 Proximate damages
$75,000.00 Punitive damages
Count tv Negligent Breach of Fiduciary Drty, Defendant Luke Andrew casson,
$250,000.00

Count V Conversion, Defendant Luke Andrew Casson, $2501000.00, along with a
reasonable interest owed on the wrongful cancelled $61000.00 second installment
payment from the Sefflement which was wrongfully with held for twelve (12) years.

count VI Breach of contract and covenant of Good Faith and Fair Dealings,
Defendant Luke Andrew Casson, $2501000.00

Count VII Punitive Damages, Defendant Luke Andrew Casson, $401000.00


2.   I, Lance Dolph Scott, declare under penalty of perjury under the Laws of the United

States of America that the amount of monies due           from defendant Luke Andrew   Casson,

Andreou & Casson, Elizabeth A. Grandofe and the Law Of,fices of Elizabeth A. Granoff

as set   forth in this declaration is true and correct.

FURTHER DECLARANT SAITH NOT:

Executedon:        a-? 9-Z-l
                                                                     Declarant




                                                2.
